UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2410



MANDIE SUE MILLS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-98-1181-3-19)


Submitted:   March 2, 1999                 Decided:   April 13, 1999


Before WIDENER, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Dargan McMaster, Bryan P. Stirling, TOMPKINS & MCMASTER,
Columbia, South Carolina, for Appellant. J. Rene Josey, United
States Attorney, Frances C. Trapp, Assistant United States Attor-
ney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mandie Sue Mills appeals the district court’s order dismissing

her claim under the Federal Tort Claims Act for lack of subject

matter jurisdiction.   We have reviewed the record and the district

court’s opinion and find no reversible error.   Although we recog-

nize the grievous loss suffered by Mrs. Mills, application of the

Feres doctrine compels the conclusion that relief in a judicial

forum is simply unavailable. Accordingly, we affirm on the reason-

ing of the district court.   See Mills v. United States, No. CA-98-

1181-3-19 (D.S.C. July 21, 1998).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2